DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed January 25, 2021 has been placed in the application file and the information referred to therein has been considered as to the merits.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-7, 9-10, 12-16, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 9-12 of U.S. Patent No. 10,790,978. Claims 1-3, 5-7, 9-10, 12-16, and 18-20 of the instant application are anticipated by patent claims 1-5 and 9-12 in that claims 1-5 and 9-12 of 

US application -17/005,904
1. A computing device for collective authorization, the computing device comprising a verification manager to:





send a request for attestation to a second computing device, wherein the request indicative of an interface;










receive an attestation from the second computing device in response to sending of the request, wherein the attestation is generated by the second computing device with a group private key associated with the interface; 










and verify the attestation with a group public key that corresponds to the group private key.

2. The computing device of claim 1, wherein the group private key is an enhanced privacy identifier (EPID) private key and the group public key is an EPID public key.

3. The computing device of claim 1, wherein: the interface is at a first level in a hierarchy of interfaces implemented by the second computing device; and the interface comprises a second interface at a second level in the hierarchy of interfaces, wherein the second level is lower than the first level.

5. The computing device of claim 1, wherein the interface comprises an instance of an object model to be implemented by the second computing device.



7. The computing device of claim 1, wherein: to send the request for attestation comprises to send the request for attestation via a multicast address, wherein the multicast address is synonymous with a group name of the group private key; and to receive the attestation comprises to receive the attestation via the multicast address.




15. One or more non-transitory, computer-readable storage media comprising a plurality of instructions that 
send a request for attestation to a second computing device, wherein the request indicative of an interface; receive an attestation from the second computing device in response to sending the request, wherein the attestation is generated by the second computing device with a group private key associated with the interface; and verify, the attestation with a group public key that corresponds to the group private key.

16. The one or more non-transitory, computer-readable storage media of claim 15, wherein: the interface is at a first level in a hierarchy of interfaces implemented by the second computing device; and the interface comprises a second interface at a second level in the hierarchy of interfaces, wherein the second level is lower than the first level.












18. The one or more non-transitory, computer-readable storage media of claim 15, wherein the interface comprises an instance of an object model to be implemented by the second computing device.

19. The one or more non-transitory, computer-readable storage media of claim 15, wherein the interface comprises a membership of the second computing 


20. The one or more non-transitory, computer-readable storage media of claim 15, wherein: to send the request for attestation comprises to send the request for attestation via a multicast address, wherein the multicast address is synonymous with a group name of the group private key; and to receive the attestation comprises to receive the attestation via the multicast address


1. A computing device for collective authorization, the computing device comprising: a hardware processor; one or more non-transitory, computer-readable storage media; an attestation manager to receive a request for attestation to a first interface implemented by the computing device from a second computing device, wherein the request for attestation includes an identification of the first interface, wherein the first interface is at a first level in a hierarchy of interfaces implemented by the computing device, and wherein the first interface comprises a second interface at a second level in the hierarchy of interfaces, wherein the second level is lower than the first level;


2. The computing device of claim 1, wherein the group private key is an enhanced privacy identifier (EPID) private key and the group public key is an EPID public key.










3. The computing device of claim 1, wherein the first interface implemented by the computing device comprises an instance of an object model implemented by the computing device.



5. The computing device of claim 1, wherein: to receive the request for attestation comprises to receive the request for attestation via a multicast address, wherein the multicast address is synonymous with a group name of the group private key; to select the group private key comprises to select the group private key as a function of the group name of the multicast address; and to send the attestation comprises to send the attestation via the multicast address.

9. One or more non-transitory, computer-readable storage media comprising a plurality of instructions that in response to wherein the first interface is at a first level in a hierarchy of interfaces implemented by the computing device, and wherein the first interface comprises a second interface at a second level in the hierarchy of interfaces, wherein the second level is lower than the first level; select a group private key for the first interface at the first level in the hierarchy of interfaces from a plurality of group private keys based on the identification of the first interface in response to receiving the request for attestation, wherein the group private key is associated with the first interface implemented by the computing device and is provisioned to the computing device, and wherein each 

10. The one or more non-transitory, computer-readable storage media of claim 9, wherein the first interface implemented by the computing device comprises an instance of an object model implemented by the computing device.

11. The one or more non-transitory, computer-readable storage media of claim 9, wherein the first interface implemented by the computing device 

12. The one or more non-transitory, computer-readable storage media of claim 9, wherein: to receive the request for attestation comprises to receive the request for attestation via a multicast address, wherein the multicast address is synonymous with a group name of the group private key; to select the group private key comprises to select the group private key as a function of the group name of the multicast address; and to send the attestation comprises to send the attestation via the multicast address.


Claims 9-10 and 12-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-12 of U.S. Patent No. 10,790,978. Claims 9-12 of the ‘978 patent discloses all the limitations found in claims 9-10 and 12-14 of the instant application. The ‘978 patent fails to specifically claim a method claim, 

US application – 17/005,904
9. A method for collective authorization, the method comprising: 
sending, by a computing device, a request for attestation to a second computing device, wherein the request is indicative of an interface; 
receiving, by the computing device, an attestation from the second computing device in response to sending the request, wherein the attestation is generated by the second computing device with a group private key associated with the interface; 
and verifying, by the computing device, the attestation with a group public key that corresponds to the group private key.
wherein: the interface is at a first level in a hierarchy of interfaces implemented by the second computing device; and the interface comprises a second interface at a second level in the hierarchy of interfaces, wherein the second level is lower than the first level.


















13. The method of claim 9, wherein the interface comprises a membership of the second computing device in a subsystem, wherein the subsystem includes a plurality of computing devices.




14. The method of claim 9, wherein: sending the request for attestation comprises sending the request for attestation via a multicast address, wherein the multicast address is synonymous with a group name of the group private key; and receiving the 

9. One or more non-transitory, computer-readable storage media comprising a plurality of instructions that in response to being executed cause a computing device to: receive a request for attestation to a first interface implemented by the computing device from a second computing device, wherein the request for attestation includes an identification of the first interface, wherein the first interface is at a first level in a hierarchy of interfaces implemented by the computing device, and wherein the first interface comprises a second interface at a second level in the hierarchy of interfaces, wherein the second level is lower than the first level; select a group private key for the first 

10. The one or more non-transitory, computer-readable storage media of 

11. The one or more non-transitory, computer-readable storage media of claim 9, wherein the first interface implemented by the computing device comprises a membership of the computing device in a subsystem, wherein the subsystem includes a plurality of computing devices.

12. The one or more non-transitory, computer-readable storage media of claim 9, wherein: to receive the request for attestation comprises to receive the request for attestation via a multicast address, wherein the multicast address is synonymous with a group name of the group private key; to select the group private key comprises to select the group 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US patent application granted to Scott-Nash et al.
Regarding claim 1, Scott-Nash meets the claimed limitations as follows:
“A computing device for collective authorization, the computing device comprising a verification manager (see paragraph [0013]  to:

“receive an attestation from the second computing device in response to sending of the request, wherein the attestation is generated by the second computing device with a group private key associated with the interface; 
and verify the attestation with a group public key that corresponds to the group private key.” see paragraph [0037] (. . . the virtual TPM responds to a given authentication request from the verifier with an attestation identification key (AIK) and an attestation identification certificate (AIC), which is signed using the private group identity key. The verifier, in response to receiving the AIK and the corresponding AIC, verifies that the virtual TPM is an authentic device made by the given hardware manufacturer through the use of the public group identity key).
Regarding claim 2, Scott-Nash meets the claimed limitations as follows:
“The computing device of claim 1, wherein the group private key is an enhanced privacy identifier (EPID) private key and the group public key is an EPID public key.” see paragraph [0035].

Claim 9 is a method claim that is substantially equivalent to device claim 1 Therefore, claim 9 is rejected by a similar rationale.

.

Allowable Subject Matter
Claims 3-8, 10-14 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3, 5-8, 10, 12-14, 16 and 18-20 are allowable over the prior art and not the double patenting.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 3, the cited prior art fails to specifically teach the computing device of claim 1, wherein: the interface is at a first level in a hierarchy of interfaces implemented by the second computing device; and the interface comprises a second interface at a second level in the hierarchy of interfaces, wherein the second level is lower than the first level.
With respect to claim 4, the cited prior art fails to specifically teach the computing device of claim 3, wherein the attestation comprises a nested attestation token.
With respect to claim 5, the cited prior art fails to specifically teach the computing device of claim 1, wherein the interface comprises an instance of an object model to be implemented by the second computing device.
With respect to claim 6, the cited prior art fails to specifically teach the computing device of claim 1, wherein the interface comprises a membership of the second 
With respect to claim 7, the cited prior art fails to specifically teach the computing device of claim 1, wherein: to send the request for attestation comprises to send the request for attestation via a multicast address, wherein the multicast address is synonymous with a group name of the group private key; and to receive the attestation comprises to receive the attestation via the multicast address.
With respect to claim 8, the cited prior art fails to specifically teach the computing device of claim 7, wherein the verification manager is further to select a group certificate indicative of the group public key as a function of the group name of the multicast address.
With respect to claim 10, the cited prior art fails to specifically teach the method of claim 9, wherein: the interface is at a first level in a hierarchy of interfaces implemented by the second computing device; and the interface comprises a second interface at a second level in the hierarchy of interfaces, wherein the second level is lower than the first level.
With respect to claim 11, the cited prior art fails to specifically teach the method of claim 9, wherein the attestation comprises a nested attestation token.
With respect to claim 12, the cited prior art fails to specifically teach the method of claim 9, wherein the interface comprises an instance of an object model to be implemented by the second computing device.
With respect to claim 13, the cited prior art fails to specifically teach the method of claim 9, wherein the interface comprises a membership of the second computing 
With respect to claim 14, the cited prior art fails to specifically teach the method of claim 9, wherein: sending the request for attestation comprises sending the request for attestation via a multicast address, wherein the multicast address is synonymous with a group name of the group private key; and receiving the attestation comprises receiving the attestation via the multicast address.
With respect to claim 16, the cited prior art fails to specifically teach the one or more non-transitory, computer-readable storage media of claim 15, wherein: the interface is at a first level in a hierarchy of interfaces implemented by the second computing device; and the interface comprises a second interface at a second level in the hierarchy of interfaces, wherein the second level is lower than the first level.
With respect to claim 17, the cited prior art fails to specifically teach the one or more non-transitory, computer-readable storage media of claim 15, wherein the attestation comprises a nested attestation token.
With respect to claim 18, the cited prior art fails to specifically teach the one or more non-transitory, computer-readable storage media of claim 15, wherein the interface comprises an instance of an object model to be implemented by the second computing device.
With respect to claim 19, the cited prior art fails to specifically teach the one or more non-transitory, computer-readable storage media of claim 15, wherein the interface comprises a membership of the second computing device in a subsystem, wherein the subsystem includes a plurality of computing devices.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437